Citation Nr: 0331777	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the rating reduction from a combined 60 percent 
evaluation for service-connected hypertension and left 
ventricular hypertrophy to a 30 percent evaluation for left 
ventricular hypertrophy and a 10 percent evaluation for 
hypertension, was proper.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  



INTRODUCTION

The veteran had active military duty from November 1983 to 
February 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's combined evaluation of 60 percent for 
service-connected hypertension and left ventricular 
hypertrophy had been in effect for more than five years when 
the RO separated these to two evaluations, and then reduced 
the evaluation for hypertension from 60 to 10 percent (thus 
reducing a combined 60 percent evaluation to separate 
evaluations of 30 plus 10 percent).  

3.  This reduction was based essentially on only one VA 
examination in October 2000, and the evidence on file at the 
time of the reduction decision did not clearly warrant the 
conclusion that sustained improvement of hypertension had 
been demonstrated.  

4.  The rating reduction was based essentially upon 
consideration of only newer criteria for evaluation of 
hypertension, different from the criteria used to establish 
the initial evaluation for hypertension in contravention of 
38 U.S.C.A. § 1155 (West 2002).  

CONCLUSION OF LAW

The criteria for restoration of a combined evaluation of 60 
percent rating for hypertension and left ventricular 
hypertrophy are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 
4.1-4.14, , 4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board would point out that the Veterans Claims 
Assistance Act of 2000 (VCAA) and regulations implementing 
this liberalizing legislation are applicable to the veteran's 
claim.  The VCAA provides that VA will make reasonable 
efforts to assist claimant's in obtaining evidence necessary 
to substantiate claims, and requires VA to notify claimants 
and representatives of the evidence necessary to substantiate 
claims.  

A review of the record reveals that the RO has not complied 
with the VCAA duties to assist and notify in the issue 
presented for appellate review.  The veteran has not been 
provided the applicable laws and regulations governing VCAA, 
and has not specifically been notified of the evidence that 
he must submit, and the evidence that VA would collect on his 
behalf in accordance with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the Board had, in the past, 
attempted to remedy this problem without remand of the 
appeal, the decision in DAV v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003) caused this practice to be discontinued, 
because any new evidence obtained by the Board would have to 
first be considered by the RO, absent a waiver of this right 
by the appellant.  

Additionally, the Board finds that the RO has 
mischaracterized the issue presented for appeal as 
entitlement to increased evaluations, rather that the 
propriety of a rating reduction.  The propriety of rating 
reduction requires the documented consideration of additional 
regulations and judicial decisions which are not included in 
the April 2001 rating decision on appeal or the March 2002 
statement of the case.   

In December 2000, the RO separated a preexisting, combined 60 
percent evaluation for hypertension and left ventricular 
hypertrophy, in effect from November 1994, into separate 
evaluations of 60 percent for hypertension and 30 percent for 
left ventricular hypertrophy, effective from August 2000.  It 
also proposed to reduce the evaluation for hypertension from 
60 to 10 percent in accordance with 38 C.F.R. § 3.105(e) 
(2003).  The veteran submitted a statement disputing the 
proposed reduction of his VA benefits in January 2001.  The 
RO then took action to reduce the evaluation for hypertension 
from 60 to 10 percent in April 2001, effective from July 
2001.  The veteran disagreed with that action in August 2001.  
As a result of these rating actions, the veteran's combined 
service-connected evaluation changed from 70 percent from 
November 1994, to 80 percent from August 2000, to 60 percent 
from July 2001.  The March 2002 statement of the case 
characterized the issue(s) on appeal as entitlement to 
evaluations in excess of 10 percent for hypertension and in 
excess of 30 percent for left ventricular hypertrophy.  

By the time that the RO took action to reduce a combined 60 
percent evaluation to separate 60 and 30 percent evaluations, 
effective from August 2000, thus arguably reducing the 
evaluation for left ventricular hypertrophy, that evaluation 
had been in effect for more than five years.  By the time 
hypertension was reduced from 60 to 10 percent, effective 
from July 2001, that evaluation had been in effect for more 
than five years.  As a result, the provisions of 38 C.F.R. § 
3.344 are applicable.  The veteran has disagreed with the 
reduction of his VA benefits, not filed a claim for increased 
evaluations.   

The requirements of 38 C.F.R. § 3.344(a) include:  (1) A 
review of the entire record of examinations and the medical- 
industrial history to ascertain whether the recent 
examination was full and complete; (2) examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction; (3) 
ratings will not be reduced on any one examination, except 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated; 
(4) and it is reasonably certain that any material 
improvement will be maintained under the ordinary conditions 
of life.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the circumstances on which 
rating reductions can occur are specifically limited, and 
carefully circumscribed by regulations promulgated by VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
disability, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any 
rating reduction case, not only must it be determined that 
improvement in the disability has occurred, but also that 
improvement reflects an improvement in the veteran's ability 
to function under the ordinary conditions of life and work.  
The Court also held that where a rating had been in effect 
for over five years, based upon a review of the entire record 
of examinations, and not merely the most recent examination, 
a specific finding of "material improvement" in the 
condition must be made to sustain a reduction action. Brown, 
5 Vet. App. at 419-20.  

The RO failed to address 38 C.F.R. § 3.344 and failed to 
address the question of sustained improvement.  The Court has 
held that, where the provisions of 38 C.F.R. §§ 3.343 and 
3.344 by analogy are not considered and applied, the decision 
to reduce a veteran's disability evaluation will be found 
void ab initio (from the beginning) as not in accordance with 
law.  See Dofflemyer, 2 Vet. App. at 282. 

Finally, the Board notes that the RO's rating actions, since 
separating the combined 60 to separate 30 and 10 percent 
evaluations, only appear to have considered newer criteria 
for evaluation hypertension and left ventricular hypertrophy, 
but the criteria for evaluating the cardiovascular system at 
38 C.F.R. § 104 was changed in January 1998, subsequent to 
the initial award of service connection and evaluation of 
these disabilities.  "However, in no event shall such 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred."  
38 U.S.C.A. § 1155 (West 2002).  

For these reasons, the Board finds that the RO's action to 
reduce a combined evaluation of 60 percent ultimately to 
separate evaluations of 30 and 10 percent for the 
disabilities at issue was not warranted, and the 60 percent 
combined evaluation must be restored.  This action is found 
to be a complete grant of the benefit sought on appeal, 
because the veteran specifically requested the restoration of 
the preexisting combined schedular evaluation of 70 percent 
in his March 2002 substantive appeal.  The restored combined 
60 percent evaluation for hypertension and left ventricular 
hypertrophy, and the 30 percent evaluation for folliculitis 
decalvans, combine to 70 percent.  38 C.F.R. § 4.25 (2002).  

This is not to say that separate evaluations should not be 
assigned for hypertension and left ventricular hypertrophy, 
which is clearly the preferred method for determining proper 
VA disability ratings, or that a rating reduction for 
hypertension is not warranted, if such action is supported by 
the competent clinical evidence of record.  Congress provided 
absolute protection for service connected evaluations, absent 
fraud, only after they have been in effect for 20 years.  
38 C.F.R. § 3.951(b) (2002).  Evaluations, however, which 
have been effect for five years or more are entitled to the 
protection of "stabilization" accorded by 38 C.F.R. §§ 
3.344, as that regulation has been interpreted by the Courts, 
and rating reductions may not be based solely upon 
consideration of readjustments in the rating schedule in 
accordance with 38 U.S.C.A. § 1155.  Rating reductions may be 
made if accomplished in accordance with these regulations, or 
in accordance with rules provided for findings of clear and 
unmistakable error or difference of opinion.  


ORDER

The rating reduction from a combined 60 percent evaluation 
for service connected hypertension and left ventricular 
hypertrophy to a 30 percent evaluation for left ventricular 
hypertrophy and a 10 percent evaluation for hypertension was 
improper, and the combined 60 percent evaluation for 
hypertension and left ventricular hypertrophy is restored.  



________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



